TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00174-CV



                                T. M. and O. A., Appellants

                                              v.

              Texas Department of Family and Protective Services, Appellee




                FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
        NO. 20-0618, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                                         ORDER


PER CURIAM

              T.M. and O.A.’s joint motion for rehearing and en banc reconsideration is denied.

              It is ordered on November 12, 2021.



Before Chief Justice Byrne, Justices Goodwin, Baker, Triana, Kelly, and Smith
 Dissenting Opinion by Justice Triana, joined by Justice Baker